 

rise cc i :
STATE OF NORTH CAROLINA >» LSC 0806

 

 

 

  

 

 

 

 

 

UNION . a Oe in The General Court Of Justice .

County PPL eae A |] District Superior Court Division
Name Of Plaintif wan i cid 7. 3]
YURI KOROTKOV and IRYNA PAVLOVNA KOROTRIVA™ | PE eS?
Address edureyy gee CIVIL SUMMONS

igi Goa.
oor BOX 1739 LP ALIAS AND PLURIES SUMMONS (ASSESS FEE)
ity, State, Zip
MOORESVILLE NC etm
VERSUS G.S. 14-1, Rules 3 and 4

Name Of Defendant(s) Date Criginal Summons Issued

SUNTRUST MORTGAGE, INC.

 

Date(s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s) Named Below:

Name And Address Of Defendant 7 Name And Address Of Defendant 2
SUNTRUST MORTGAGE, INC.

clo: CORPORATION SERVICE COMPANY, Registered Agent
2626 GLENWOOD AVENUE, SUITE 550

RALEIGH NC 27608

 

 

 

IMPORTANT You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!
iIMPORTANTE! Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
jNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posibie

acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

 

A Civil Action Has Been Commenced Against You!

You are notified fa appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plainiif or plaintiff's attorney within thirty (80) days after you have been
served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

 

 

 

 

 

 

 

If you fail to answer the complaint, the plaintiff will apply to the Court for the refiet demanded in the complaint.
Name And Address Of Plaintiffs Attorney (if none, Address Of Plaintiff) Coe eer { aq Time. « 37] :

M. SHANE PERRY /\ al - ab [Jam fw
COLLUM & PERRY, PLLC Signature | AV AY J
POST OFFICE BOX 1739 Av
MOORESVILLE NC 28115 \_7

yo
foe ese [| Assistant CSC [_] Clerk Of Superior Court

>

 

 

Be Date OF Endorsement Time

(] ENDORSEMENT (ASSESS FEE) fjam —£ PM
This Summons was originally issued on the date indicated
above and returned not served. At the request of the plaintiff,
the time within which this Summons must be served is
extended sixty (60) days.

 

 

Signature

 

 

[ | Deputy CSC |} Assistant CSC [] Clerk OF Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
so, what procedure is to be followed.

(Over}
AOC-CV-100, Rev. 4/18
© 2018 Administrative Office of the Courts

 

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 1 of 20
 

RETURN OF SERVICE

   

| certify that this Summons and a copy of the compiaint were received and served as follows:

DEFENDANT 1

Date Served Time Served Name Of Defendant

Ljam [jem

L_] By delivering to the defendant named above a copy of the summons and complaint.

 

 

 

 

 

(_] By leaving a copy of the summons and complaint at the dweliing house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein. :

L_] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Left (if corporation, give file of person copies left with)

 

 

[_] Other manner of service (specify)

 

[_] Defendant WAS NOT served for the following reason:

 

DEFENDANT 2

Date Served Time Served Name Of Defendant

Clam [Jem

[J By delivering to the defendant named above a copy of the summons and complaint.

 

 

 

 

L_] By leaving a copy of the summons and complaint ai the dwelling house or usual place of abode of the defendant named above with a
person of suitable age and discretion then residing therein.

[] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
below.

 

Name And Address Of Person With Whom Copies Left (if corparation, give tile of person copies left with)

 

 

L_] Other manner of service (specify)

 

[] Defendant WAS NOT served for the following reason:

 

 

 

Service Fee Paid Signature Of Deputy Sheriff Making Return
Date Received Name Of Sheriff (type or print)
Date Of Return County Of Sheriff

 

 

AOC-CV-100, Side Two, Rev. 4/18 L
© 2018 Administrative Office of the Courts ~ pia

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 2 of 20

 
ee a

STATE OF NORTH CAROLINA® §)_ ©. IN THE GENERAL COURT OF JUSTICE

 

  
 

COUNTY OF UNION a. 97 SUPERIOR COURT DIVISION
rqare~ | PAZ! 190.CVS-
IRYNA PAVLOVNA KOROFK! agit Ca eid iO 0306

COMPLAINT

WITH DEMAND FOR TRIAL BY JURY
SUNTRUST MORTGAGE, INC.

Defendant

 

 

NOW COMES Plaintiffs, Yurii Korotkov and Iryna Pavlovna Korotova, by and through
Counsel, and respectfully pleads to this Court the following:
JURISDICTION AND VENUE

1. Jurisdiction is proper in this Court pursuant to N. C. Gen. Stat. § 1-75.4.

2. Venue is proper in this Court pursuant to N. C. Gen. Stat. § 1-82 because the acts and
transactions occurred in Union County, North Carolina, Plaintiffs reside in Union County,
North Carolina and the Defendant transacts business in Union County, North Carolina

PARTIES

3. Yurii Korotkov and Iryna Pavlovna Korotova, (“Plaintiffs") are individuals and citizens of the
State of North Carolina who reside in Union County, North Carolina.

4. Plaintiffs are “consumers” as defined by NC. Gen, Stat. § 75-50(1).

5. Defendant, SunTrust Mortgage, Inc., was and is a “debt collector” as defined by N.C. Gen.
Stat. § 75-50(3).

6. Defendant is a corporation that provides residential mortgage origination and loan servicing.
It has a principal place of business at 901 Semmes Avenue, Richmond, VA 23224. Defendant

transacts or has transacted business in North Carolina and throughout the United States.

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 3 of 20

+
10

11

12

13.

14.

15.

16.

Defendant can be served through its servicing agent Corporation Service Company 2626
Glenwood Avenue, Suite 550, Raleigh, NC 27608.

The loan in this matter is a "federally related mortgage loan" as defined by the Real Estate
Settlement Procedures Act of 1974 at 12 U.S.C. §2602(1), et. seg., and 12 C.F.R. §1024.2(b),
and a home loan as defined by N.C. Gen. Stat. §45-90(1).

Defendants are “servicers” as that term is defined as “a person responsible for the servicing of
a federally related mortgage loan (including the person who makes or holds such loan if such
person also services the loan)” pursuant to the Real Estate Settlement Procedures Act of 1974

at 12 U.S.C. § 2601(0(2), et.seg.,12 C.F.R. §1024.2,” and N.C. §53-244.030 (22).

. At all times relevant, Defendant was engaged in commerce in North Carolina.

. Defendant was represented on this debt in the Plaintiff's bankruptcy petition by Johnson &

Freedman, LLC, 1587 Northeast Expressway, Atlanta, Georgia, 30329.

. The alleged debt in this matter is a "debt" alleged to be owed as defined by N.C. Gen. Stat.

§75-50(2).
The alleged debt at issue arose out of a transaction that was primarily for personal, family or
household purposes.

FACTUAL ALLEGATIONS
The allegations of the preceding paragraphs are re-alleged and incorporated by reference as if
set forth fully herein
On June 5, 2009, The Plaintiffs filed a Voluntary Petition pursuant to Chapter 13 of the United
States Bankruptcy Code, Case No. 09-31457, W.B.N.C.
On or about August 26, 2009, an Order Confirming Chapter 13 Plan was entered by the

Bankruptcy Court (BK).

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 4 of 20

]
17,

18.

19,

20,

21.

22,

23.

24,

25.

26,

SunTrust Mortgage, Inc. (SunTrust), was a secured creditor in this bankruptcy holding the Note
secured on the property located at 3012 Twilight Lane, Indian Trail, North Carolina 28079 (the
Subject Property).

The Plaintiffs had an arrearage of about $19,474.60 on the Subject Property at the time of the
Chapter 13 bankruptcy filing.

The Plaintiffs began making timely payments each month while in their bankruptcy from July
2009 through April 2015.

The Plaintiffs payments included their regular monthly payment plus the monthly arrearage
payment.

The Plaintiffs made this monthly payment in cash at their local SunTrust Branch in Monroe,
North Carolina.

On December 4, 2014, the Defendant filed a Creditor Statement of Amounts Required to Bring
Loan Current and alleged that that the Plaintiffs were four (4) months delinquent on their post-
petition mortgage payments.

The Plaintiffs believed that they were current on their post-bankruptcy petition home loan
obligations.

The Plaintiffs contacted their bankruptcy attorney, Matthew Crow, to make an independent
inquiry and investigate the issue.

Mr. Crow subsequently contacted SunTrust Mortgage directly by telephone on numerous
occasions to identify which months the Plaintiffs allegedly did not remit home loan payments.
On or about April 14, 2015, Mr. Crow was told by a SunTrust Mortgage bankruptcy
department representative that the Plaintiffs were current on their mortgage payments and to

disregard the above noted statement filed with the Court on December 4, 2014.

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 5 of 20

1
27.

28.

29.

30.

31.

32.

33

Mr. Crow relied on this telephone conversation and did not file a Motion to Deem Mortgage
Current.

The Defendant provided Mr. Crow with a loan payment history on January 9, 2015. However,
Mr. Crow was still unable to identify which four months the debtors failed to remit their
mortgage payments.

SunTrust representatives even asserted that the missed payments are perhaps pre-bankruptcy
petition, although the Chapter 13 Trustee has fully paid on its pre-petition claim and the
assertion is in contradiction of the Defendant’s Creditor Statement of Amounts Required to
Bring Loan Current filed on December 4, 2014 in the bankruptcy court.

On December 17, 2014, the Debtors subsequently received a standard discharge.

On April 30, 2015, the Debtors’ case was closed by the United States Bankruptcy Court.
After the Plaintiffs’ bankruptcy case was closed on April 30, 2015, the Defendant began
foreclosure proceedings, stopped applying the Plaintiffs’ monthly mortgage payments,.
assessed property inspection fees, title search fees, and foreclosure attorney’s fees, and was
still unable to identify to Mr. Crow which months the Plaintiffs allegedly defaulted on their

mortgage payments.

. Mr. Crow contacted the Hutchens Law Firm which represented SunTrust during the pendency

of the debtors’ active case for assistance, and they also were unable to help the Defendant

identify the four alleged missed post-petition mortgage payments.

. During that time the Plaintiffs continued to remit their proper monthly home loan payments to

the Defendant and those funds were improperly held in suspense by the Defendant.

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 6 of 20
35. The Plaintiffs incurred expenses and reasonable legal fees both in their attempts to directly

36.

resolve their issue with the Defendant and in the preparation and prosecution of the Motion

required to correct the issue with the Defendant.

As a result of the Plaintiffs’ motion, the bankruptcy Court entered a consent order (entered

March 28, 2016, W.B.N.C. 09-31457, Doc. 63) which contained the following:

a.

On or about September 22, 2009, SunTrust filed a proof of claim which listed pre-petition
mortgage arrears as $19,474.60.

On or about June 14, 2012, SunTrust filed a Motion for Relief from Stay which was
subsequently resolved by the Consent Order entered on or about November 06, 2012.
SunTrust filed a Notice of Mortgage Payment Change on or about April 10, 2014.

On or about Oct 29, 2015, Debtors filed an Ex Parte Motion to Reopen Bankruptcy Case
and the Motion in connection to this Notice.

The Court entered an Order Granting Motion to Reopen Bankruptcy Case on or about
October 30, 2015.

On or about January 25, 2016, SunTrust filed its Opposition to the Motion.

Debtors have been returned the following checks previously received from SunTrust: {1}
$1,002.00 dated 05/20/15 (Received) (2) $1,002.00 dated 06/18/15 (Received) (3)
$1,001.97 dated 07/16/15 (Received) (4) $1,002.00 dated 08/14/15 (Received).

SunTrust has stopped payment on the following checks that were previously sent to the
Debtors: (1) $1,002.00 dated 10/19/15 (2) $1,002.00 dated 11/23/15.

The Parties entered into a consent order which stated: “Upon receipt of the checks from

the [Plainiff], SunTrust will bring the [Plaintiffs’] mortgage account current through March

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 7 of 20

oy
37,

38.

39.

40.

41.

42.

43.

AA,

45.

46,

2016; SunTrust will waive any foreclosure costs, interests, late fees and property inspection

fees.
The Plaintiffs’ home loan account was current and on the date of the consent order March 28,
2016,
As ordered by the Court, the Plaintiffs returned the checks to their bankruptcy attommey who
returned them to SunTrust.
The Plaintiffs’ home loan account was current and paid up to the date of the consent order
March 28, 2016.
On Monday, March 28, 2016, the Certificate of Service for the Order Deeming Mortgage
Current was mailed out via the United States Postal Service to SunTrust and to SunTrust’s
Attorney via the CM/ECF service.
On March 28, 2016, the Order Closing the Reopened Bankruptcy Case was filed.
On Wednesday, March 30, 2016, the Certificate of Service for the Order Closing the Reopened
Bankruptcy was mailed out via the United States Posted Service to SunTrust and via the
CM/ECF service to SunTrust’s attorney.
After the consent order, the Plaintiffs continued to make the required monthly mortgage
account payments at their local SunTrust branch.
The Plaintiffs paid in cash each time.
Despite the Consent Order on April 22, 2016, the Defendant sent the Plaintiffs an “initial
breach letter” notifying them that their account was in default.
SunTrust failed to apply the cash home loan payments immediately and posted them more than
a day later as required by 12 U.S.C. § 226(c)(1)@) and N.C.G.S. § 45-91(2) causing a

misapplication of payments.

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 8 of 20

]
47.

48.

49.

30.

51.

32.

33.

34.

35.

56.

37.

SunTrust improperly created a suspense account from which it improperly drafted expenses to
pay to itself.

SunTrust contacted Plaintiffs directly by sending letters and making phone cails to Plaintiffs’
cell and home phones to collect the alleged debt despite the Plaintiffs being represented by an
attomey in this matter.

SunTrust continued to charge fees to the Plaintiffs’ home loan account for “inspection fees”
that were not authorized since the Plaintiffs were current on the home loan payment.
Plaintiffs contacted SunTrust numerous times to dispute the fees owed and were given varying
responses about why the account was in foreclosure and the debts were owed.

SunTrust would send “property inspectors” to the home at a minimum of once a month to take
pictures and leave notices.

Dumnng one visit the inspector served documents directly on the Plaintiffs,

Agents of SunTrust, acting as “property inspectors,” trespassed on the Plaintiffs’ property at
least five times from March 28, 2016 to June 16, 2016.

The Defendant charged the cost of these inspections to the Plaintiffs’ home loan account.
Despite the property inspectors being told that the Plaintiffs were current on their home loan
account, the inspectors spoke to neighbors, specifically the children of the Plaintiffs’
neighbors, and told them that the Plaintiffs were losing their home for failure to make their
payments, or words to that effect.

This caused considerable embarrassment, stress and emotional pain to the Plaintiffs and their
children.

On April 26, 2016, SunTrust sent Dorothy Still with New Visions Reality Group to conduct a

Broker Price Opinion (BPO) on the Plaintiffs’ property since it was allegedly in foreclosure.

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 9 of 20

]
58.

59.

60.

61.

62.

64.

65.

60.

67

68

Once again SunTrust caused the Plaintiffs’ property to be trespassed on due to their negligence.
On May 5, 2016, while the Korotkovs were receiving guests for Mr. Korotkov’s birthday party,
an agent of SunTrust came to the Korotkov’s front door and posted a delinquency notice to the
Plaintiffs’ door.

This caused great embarrassment and ruined what should have been a happy celebration in the
Plaintiffs’ home.

On June 4, 2016, a “property inspector” visited the Plaintiffs’ house, trespassed, spoke to Mr.
Korotkov and served him with a notice from SunTrust regarding the Plaintiffs’ home loan.
During the communications with the Plaintiffs, the Defendant failed to advise the Plaintiffs
that the communications were an attempt to collect a debt.

. At all times pertinent hereto, Defendants were acting by and through their agents, servants
and/or employees who were acting within the course and scope of their agency or employment,
and under the direct supervision and control of the Defendants herein.

Defendant’s conduct was a direct and proximate cause, as well as a substantial factor, in
bringing about the damages to the Plaintiffs that are outlined more fully above.

Defendant’s acts as described above were done with malicious, intentional, willful, reckless,
wanton and negligent disregard for Plaintiffs’ rights under the law and with the purpose of
injuring and coercing Plaintiffs to pay a discharged debt.

The actions of Defendant and its agents have proximately caused injury to Plaintiff in the form
of emotional distress, humiliation, embarrassment, mental anguish, attorney fees and other
expenses, including hundreds of dollars in improper fines and fees.

. Defendant’s conduct described herein is extreme and outrageous.

. Defendant’s conduct as described herein was deceptive and constitutes harassment.

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 10 of 20
69,

70.

71.

72.

74,

75.

76.

77.

The Plaintiffs have suffered actual damages and emotional distress as a direct and proximate
result of the intentional or willful acts or by the reckless indifference to the results of the actions
detailed in this Complaint.

Moreover, the actions of the Defendant resulted in damages to the Plaintiffs for which the
Defendant is liable pursuant to North Carolina common law and N.C. Gen. Stat. § 1D.

The acts of the Defendant as alleged herein were done in bad faith and were intentional,
especially in light of the consent order entered by the bankruptcy Court.

The factual allegations described in this complaint are incorporated by reference into the claims
made herein to provide the particularity required by Rules 8 and 9 of the North Carolina rules

of Civil Procedure and the North Carolina common law relevant to those claims.

. The Defendant has failed to act in good faith and have ignored the serious and material issues

and willfully blinded themselves to the true status of the mortgage loan.

The Defendant has knowingly and willfully misrepresented, misstated, and/or omitted the true
facts concerning the actual status of Plaintiffs’ loan.

The Defendant has placed their interest above that of Plaintiffs and unfairly and deceptively
ignored their statutory and contractual duties including those that were agreed to as part of
their license to legally operate in the State of North Carolina.

Plaintiffs have been left with no other option but to seek the assistance of the Court after
reasonable efforts have been ignored and have failed to resolve their mortgage situation.

The Defendant’s Net Income for 2018 was $2,775,000,000 and its total assets were
$215,543,000,000 as reported in its 10-K submitted to the United States Securities and
Exchange Commission.

VIOLATIONS OF N. C. Gen. Stat. § 75-50, et seg.

 

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 11 of 20

7
78.

79.

80.

81.

82.

83.

84.

85.

86.

87.

88.

89.

90.

The allegations of the preceding paragraphs are re-alleged and incorporated by reference as if
set forth fully herein.

The Defendant continued to call and send letters to the Plaintiffs claiming the home was in
foreclosure, despite payments being made as required by Plaintiffs.

The Defendant sent property inspectors to the home to trespass on the property, take
photographs, even when told to leave and stated that they needed to contact the bank regarding
the mortgage.

The property mspector also would state that the Plaintiffs “need to pay their bills” to other
residents of the neighborhood and children of the Plaintiffs.

This behavior constitutes 2 specific violation of N.C. Gen. Stat. § 75-51(3).

The Defendant stated the home was in foreclosure and the Plaintiffs would be forced to leave
unless payment was made. Plaintiffs had made all required payments and the loan was current
at that point.

This behavior constitutes a specific violation of N.C. Gen. Stat. § 75-51(6), (7) and (8).

The collection letters and collection calls made to the Plaintiffs by the Defendant did not state
the fact that each communication was an attempt to collect a debt.

This behavior constitutes a specific violation of N.C. Gen. Stat. § 75-52(2).

The Defendant sent property inspectors to Plaintiffs’ residence who, while there, trespassed on
Plaintiffs’ land, spoke to the Plaintiffs’ children and neighbors about the debts allegedly owed,
and left correspondence for the Plaintiffs around the property.

This behavior constitutes a general violation of N. C. Gen. Stat. § 75-53.

This behavior constitutes a specific violation of N. C. Gen. Stat. § 75-53(1)

This behavior constitutes a specific violation of N. C. Gen. Stat. § 75-53(2)

10

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 12 of 20

}
91. Defendant contacted the Plaintiffs repeatedly to discuss “foreclosure”, even though the
Plaintiffs had made all payments due at that point and told the Defendant the same.

92. This behavior constitutes a specific violation of N. C. Gen. Stat. § 75-54(4).

93. Defendant continued to contact the Plaintiffs when it knew the Plaintiffs were represented by
an attorney on that alleged debt.

94, The Defendant participated in the Plaintiffs’ bankruptcy by filing proofs of claim on the alleged
debt.

95. Such action demonstrates clearly that the Defendant knew that the Plaintiffs were represented
on the alleged debt.

96. This behavior constitutes a general violation of N.C. Gen. Stat. § 75-55.

97. This behavior constitutes a specific violation of N.C. Gen. Stat. § 75-55(3)

SLANDER OF TITLE

98. The allegations of the preceding paragraphs are re-alleged and incorporated by reference as if
set forth fully herein.

99, The Defendant has slandered the title of the Plaintiffs’ property by the actions alleged above.

100. The Defendant uttered slanderous words in regard to the title of the Plaintiffs’ property
when the Defendant’s agent told the Plaintiffs’ children and their neighbors that the
Korotkovs were delinquent on their mortgage payments.

101. Moreover the Defendant placed a late notice on the Plaintiffs’ door which also stated that
the Plaintiffs were delinquent and the Defendant was pursuing legal action based on this false
delinquency.

102. The slanderous words were untrue because the Plaintiffs were not delinquent.

11

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 13 of 20
103. The Defendant acted with malice because it knew the Plaintiffs were not delinquent, it
had been told by a federal court the Korotkovs were not delinquent.

104. Because of the Defendant’s actions, the Piaintiffs were humiliated in their neighborhood
and their children were ridiculed.

FRAUD

105. The allegations of the preceding paragraphs are re-alleged and incorporated by reference
as if set forth fully herein.

106. The Defendant has committed fraud by the actions alleged herein.

107. The Defendant made a false representation when it told the Plaintiffs that they were
delinquent on their home loan.

108. This language was reasonably calculated to deceive because its plain meaning would
make the Plaintiffs believe they were delinquent.

109. The Defendants intended for the Plaintiffs to be deceived by this language.

110. The Plaintiffs initially believed the Defendant about this alleged delinquency.

111. Because of this deception the Plaintiffs paid the Defendant more than they were legally
required to.

112. This caused the Plaintiffs to realize loss of the money that was paid above what was
required.

NEGLIGENT MISREPRESENTATION
113. The allegations of the preceding paragraphs are re-alleged and incorporated by reference

as if set forth fully herein.

12

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 14 of 20

Lo
114. The Plaintiffs were justified in relying on the representations of the Defendant when it
communicated to the Plaintiffs that they were told they were delinquent on their home loan
payments

115. ‘The Plaintiffs over-paid their home loan payments because of their reliance on the
Defendant.

116. The Defendant should have known the Plaintiffs were not late on their mortgage because
a federal judge had very recently entered an order telling it so.

117. The Defendant owes a duty to the Plaintiffs to apply their home loan payments properly
and to keep their account accurate.

CONVERSION |

118. The allegations of the preceding paragraphs are re-alleged and incorporated by reference
as if set forth fully herein.

119. As demonstrated herein, SunTrust collected money from the Plaintiffs that it had no nght
to collect.

120. By so doing, the Defendant exerted unlawful control over the Plaintiff's property to the
exclusion of the Plaintiffs,

121. The Defendant converted the Plaintiffs property to its own use by:

a) Not properly applying Plaintiff's mortgage payments;
b) Not accurately accounting for the money after multiple requests by the Plaintiff,
c) Byplacing it into an unauthorized suspense account to which Plaintiffhad no access

or accounting;

13

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 15 of 20

]
d) By collecting and paying excessive fees to themselves and others for various fees
and charges described more particularly in this Complaint to the exclusion of the
rights of the rightful owner, the Plaintiff.

N.C. General Statutes § 75-1.1
122. The allegations of the preceding paragraphs are re-alleged and incorporated by reference

as if set forth fully herein.

123. The Defendant has engaged in abusive conduct in the servicing of Plaintiffs’ mortgage loan
that occurred outside the realm of debt collection.

124. Byits unlawful conduct as alleged herein, the Defendant engaged in unlawful business acts
or practices in violation of N.C. Gen. Stat. §75-1.1.

125. By tts unlawful conduct as alleged hereim, the Defendant engaged in unfair business acts
or practices in violation of N.C. Gen. Stat. §75-1.1.

126. By its unlawful conduct as alleged herein, the Defendant engaged in deceptive business
acts or practices in violation of N.C. Gen. Stat. §75-1.1.

127. The Defendant has repeatedly made false misrepresentations to the Plaintiffs and others,
with knowledge of their falsity, or with reckless disregard as to whether the representations
were true or false.

128. The Defendant continually made misrepresentations with the intent of misleading Plaintiffs
into relying on these misrepresentations and Plaintiffs justifiably relied on the
misrepresentations to their financial detriment by making excessive payments when they were
not necessary.

129. Asaresult of the Defendant’s misrepresentations, Plaintiffs have suffered and continue to

suffer financial harm in the form of unjustified costs added to their monthly mortgage payment,

14

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 16 of 20

]
fees and monies misappropriated from the escrow or suspense account to pay items that are

not principal and interest.

130. The Defendant has engaged in unfair and/or deceptive acts and practices by the following:

a)

b)

d)

2)
h)

i)

i)

Imposing and collecting unnecessary and excessive fees and charges not authorized
by the loan documents or by applicable law;

Imposing and collecting excessive interest;

Failing to properly and/or timely credit Plaintiffs’ payments to the account;

By creating a suspense account that was not authorized by the mortgage loan
documents;

Improperly administering “suspense” and “corporate advance” accounts; more
specifically by applying payments at the discretion of the Lender;

Misleading or otherwise misinformimg Plaintiffs about the amounts properly due
and owing;

Imposing late charges improperly and unjustifiably;

Threatening foreclosure though Plaintiffs have made their monthly payments on
time since the close of their bankruptcy case;

Misappropriating monthly payments made by Plaintiffs;

Failing to properly administer Plaintiffs’ account, including, without limitation:
suspense accounts, corporate advance accounts, and principal and interest
obligations; and,
Treating Plaintiffs unfairly and without regard to its obligation of good faith and

fair dealing.

15

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 17 of 20

1
131. The Defendant’s acts and omissions as alleged herein proximately caused economic injury
to Plaintiff; are in and affecting commerce; have the capacity to deceive an ordinary consumer;
are unscrupulous, immoral, and oppressive; and constitute unfair and deceptive trade practices
under N.C. Gen. Stat. §75-1.1, thereby entitling Plaintiffs to the relief requested herein.

NEGLIGENT ACCOUNTING AND SERVICING
132. The allegations of the preceding paragraphs are re-alleged and incorporated by reference

as if set forth fully herein.

133. The Defendant had a duty to properly service the Plaintiffs account, to keep accurate
records and to apply funds properly.

134. The Defendant failed properly service the Plaintiff's account, failed to keep accurate
records and failed to properly apply funds in the Plaintiff’s account.

135. The Defendant created a suspense account when such was not warranted and through its
own negligence the Defendant caused the Plaintiffs to be delinquent on their home loan
account.

136. The Defendant’s actions caused harm to the Plaintiffs in the form of improper fees and
other economic damages as well as emotional distress, humiliation, anxiety and fear of losing
their home.

137. There was no legal basis for the Defendant’s actions.

138. The Defendant’s actions are the proximate and legal cause of the Plaintiffs’ damages.

N.C. General Statutes § 45-90
139. The allegations of the preceding paragraphs are re-alleged and incorporated by reference

as if set forth fully herein.

16

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 18 of 20

7
140. Among other sections of N.C.G.S. 45-90, et. seq., the Defendant violated § 45-91 by failing

to notice the Plaintiffs of fees that were incurred and by failing to apply the Plaintiffs loan

payments within the time required by statute.

DEMAND FOR JURY TRIAL

141. Plaintiffs exercise their right to a trial by jury on all issues so triable.

WHEREFORE, the Plaintiffs respectfully request the following relief from the Court:

1.

2.

That Plaintiffs have a trial by jury upon all issues so triable;

That Plaintiffs be awarded damages against the Defendant in an amount to be
determined at trial that will fairly and reasonably compensate them for the emotional
distress, aggravation, annoyance, humiliation, marital strife and inconvenience
suffered as a result of the Defendant’s unlawful acts;

‘That Plaintiffs be awarded actual and compensatory damages to be determined at trial;
That Plaintiffs be awarded statutory damages of $4,000 per violation as allowed
pursuant to N. C. Gen. Stat. §75-56(a);

That Plaintiffs be awarded actual damages, costs and reasonable attorney's fees
pursuant to N.C. Gen. Stat. §§ 75-16.1 and 75-456 and N.C. Gen, Stat. § 45-94;

That Plaintiffs be awarded actual damages and treble or punitive damages pursuant to
N.C. Gen. Stat. §§75-16 and 75-16.1.

That Plaintiffs be awarded punitive damages as allowed by N.C. Gen. Stat. 1D; and,
That Plaintiffs be awarded such further and general relief that this Court may deem

just, equitable and proper.

17

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 19 of 20

]
TODAY is April 1, 2019:

COLLUM & PERRY

 

 

M. Shale Perry

NC Bar No. 35498

Attorney for Plaintiff

109 W. Statesville Ave., Mooresville, NC 28115
Telephone: 704-663-4187

Facsimile: 704-663-4178

Case 3:19-cv-00210-RJC-DSC Document 1-1 Filed 05/01/19 Page 20 of 20

1

18
